Exhibit 10.4
 
FIRST AMENDMENT TO
 
REGISTRATION RIGHTS AGREEMENTS
 
This First Amendment to Registration Rights Agreements (this “Amendment”), dated
as of December 31, 2008 but effective as of December 21, 2007, amends those
certain Registration Rights Agreements, dated on or about July 11, 2006,
November 30, 3006, January 30, 2007, April 1, 2007, March 28, 2007, and October
15, 2007 (collectively, the Registration Rights Agreements), by and between THE
AMACORE GROUP, INC., a Delaware corporation (the “Company”), and VICIS CAPITAL
MASTER FUND (the “Purchaser”).
 
R E C I T A L S
 
WHEREAS, the Company and the Purchaser entered into a Securities Purchase and
Exchange Agreement dated as of December 21, 2007 (the “Purchase Agreement”).
 
WHEREAS, as an inducement for the Purchaser's acquisition of the securities
under the Purchase Agreement, the Company agreed to amend the Registration
Rights Agreements as hereinafter set forth.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby amend the
Registration Rights Agreements and otherwise agree as follows:
 
1.           Amendments.  A new Section 14 is hereby inserted into each
Registration Rights Agreement as follows:
 
14.           Liquidated Damages.  The Company agrees that the Holder will
suffer damages if the Registration Statement is not filed and declared effective
by the United States Securities and Exchange Commission (the “Commission”) at
least 90 days prior to the July 15, 2011 (the “Maturity Date”) or if the
Registration Statement is not maintained in the manner contemplated herein.  The
Company and the Holder further agree that it would not be feasible to ascertain
the extent of such damages with precision.  Accordingly, if (a) the Registration
Statement is not filed and declared effective by the SEC at least 90 days prior
to the Maturity Date, or (b) after being declared effective, the Registration
Statement ceases to be effective at any time prior to the nine-month anniversary
of the effectiveness date (any such failure or breach being referred to as an
"Event," and the date on which such Event occurs being referred to as "Event
Date"), the Company shall pay in cash as liquidated damages and not as a penalty
to the Holder an amount equal to two percent (2.0%) of the aggregate stated
value of the Acquired Shares then held by such Holder for each calendar month or
portion thereof thereafter from the Event Date until the applicable Event is
cured.  Liquidated damages payable by the Company pursuant to this Section shall
be payable on the first (1st) Business Day of each thirty (30)-day period
following the Event Date.
 

 
 

--------------------------------------------------------------------------------

 

2.           Ratification.  Except as expressly amended by this Amendment, the
terms and conditions of each Registration Rights Agreement are hereby confirmed
and shall remain in full force and effect without impairment or modification.
 
3.           Conflict.  In the event of any conflict between any Registration
Rights Agreement and this Amendment, the terms of this Amendment shall govern.
 
4.           Certain Defined Terms.  Capitalized terms used but not defined
herein shall have the meanings given to such terms in the applicable
Registration Rights Agreement.
 
5.           Binding Effect.  The parties acknowledge and agree that this
Amendment complies with all of the applicable terms and conditions set forth in
Section 10 of the applicable Registration Rights Agreement that are necessary to
effect an amendment to such Registration Rights Agreement that binds the parties
and therefore, upon the execution and delivery hereof by the parties, this
Amendment shall have such binding effect.
 
6.           Governing Law.  This Amendment shall be governed by, and construed
in accordance with, the laws of the State of New York, without giving effect to
applicable principles of conflicts of law that would require the application of
the laws of any other jurisdiction.
 
7.           Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of which
taken together shall constitute one and the same instrument.
 
 

 
2

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their respective authorized representatives as of the day and year first
above written.
 
 
 


 

 
COMPANY:
 
THE AMACORE GROUP, INC.




/s/ Jay Shafer                                        
Jay Shafer
Chief Executive Officer






PURCHASER:


VICIS CAPITAL MASTER FUND
    By: Vicis Capital LLC






/s/ Keith Hughes                                 
Keith Hughes
Chief Financial Officer



 






3
 